         Case 1:20-cv-01127-JMF Document 67 Filed 06/19/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK,

                                 Plaintiff,                   No. 20 Civ. 1127 (JMF)
             -v-

 CHAD F. WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                                 Defendants.


 R. L’HEUREUX LEWIS-MCCOY et al., on behalf of
 themselves and all similarly situated individuals,
                                                              No. 20 Civ. 1142 (JMF)
                                    Plaintiffs,

             -v-

 CHAD WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                                    Defendants.


                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon (1) the accompanying Memorandum of Law in

Support of Defendants’ Partial Motion for Summary Judgment, (2) the Declaration of Robert E.

Perez, (3) the Declaration of Pete R. Acosta, (4) the Declaration of Scott Glabe, and (5) the

Administrative Record, Defendants, by their attorney, Geoffrey S. Berman, United States Attorney

for the Southern District of New York, hereby move this Court for an order granting summary

judgment in favor of Defendants on the Administrative Procedure Act claims from New York’s

Complaint and the Lewis-McCoy Plaintiffs’ Amended Complaint pursuant to Rule 56 of the

Federal Rules of Civil Procedure.
        Case 1:20-cv-01127-JMF Document 67 Filed 06/19/20 Page 2 of 2



Dated: June 19, 2020
       New York, New York

                                   GEOFFREY S. BERMAN
                                   United States Attorney for the
                                   Southern District of New York
                                   Attorney for Defendants

                             By:   /s/ Zachary Bannon
                                   ZACHARY BANNON
                                   ELIZABETH KIM
                                   CHRISTOPHER CONNOLLY
                                   Assistant United States Attorney
                                   86 Chambers Street, 3rd Floor
                                   New York, New York 10007
                                   Tel: (212) 637-2728, 2745, 2761
                                   Fax: (212) 637-2717
                                   Email: Zachary.Bannon@usdoj.gov
                                           Elizabeth.Kim@usdoj.gov
                                           Christopher.Connolly@usdoj.gov




                                      2
